Case 4:21-cv-02427 Document 1-1 Filed on 07/26/21 in TXSD Page 1 of 2




                         EXHIBIT 1
  (INDEX OF MATTERS BEING FILED)
      Case 4:21-cv-02427 Document 1-1 Filed on 07/26/21 in TXSD Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DAMON CHARGOIS                           §
                                         §
         Plaintiff,                      §
                                         §
vs.                                      §        C.A. NO. ____________
                                         §
LABATON SUCHAROW,                        §
ERIC J. BELFI, AND                       §
CHRISTOPHER J. KELLER                    §
                                         §
         Defendants.                     §



                       INDEX OF MATTERS BEING FILED
Removed from the District Court of Harris County, Texas, 190 th Judicial District,
Cause No. 2021-26752:

                            Filed Matter                           Exhibit No.
   Index of Matters Being Filed                                        1
   Declaration of Eric J. Belfi                                        2
   State Court Docket Sheet                                            3
   Original Petition for Declaratory Judgment with Exhibit A           4
   Email Memorializing Agreement re: Service of Process                5
   List of Counsel of Record and Parties Represented                   6
   State Court Notice of Filing of Notice of Removal                   7
